Lacombe, Circuit Judge.
No doubt this court, having obtained jurisdiction of this suit, brought by the Connecticut corporation for an injunction and damages for past infringements, would retain the case, and decree for the damages, although, by assignment pendente lite, reserving back damages prior to June, 1890, the present complainant may have lost all right to an injunction. Whether the English corporation should be joined as complainant seems to depend upon the question whether it could itself maintain a suit against the defendant. Its title to the patent dates only from June, 1890. It has no claim for damages for infringements prior to that time, which were expressly reserved to the assignor. There is no proof, nor any claim, even, of infringements subsequent to that time. The only proof or claim of infringement is as to acts done three years before the assignee became the owner of the patent, and not continued since. Upon such averments, the English corporation could not maintain a bill for injunction, and therefore it should not be made a complainant.